        Case 2:19-cv-02702-KHV-JPO Document 1 Filed 11/14/19 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                   v.                                       Civil No. 19-2702

 YOSIMAR MARTINEZ, a/k/a YOSIMAR
 MARTINEZ-BAHENA,

                                   Defendant.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Bryan C. Clark, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure and reformation of a Mortgage brought by the

United States of America under the provisions of 28 U.S.C. § 1345.

        2.      Defendant Yosimar Martinez, a/k/a Yosimar Martinez-Bahena, may be served the

Summons and a copy of the Complaint at 728 South Jordan, Liberal, Kansas 67901, within the

jurisdiction of this Court.

        3.      Defendant Yosimar Martinez, a/k/a Yosimar Martinez-Bahena, executed and

delivered to Plaintiff United States, acting through the Rural Housing Service, United States

Department of Agriculture, a promissory note on April 9, 2013, in the principal amount of

$113,500.00, together with interest at the rate of 3.1250 percent (3.1250%) per annum on the

unpaid balance. As consideration for this note, Plaintiff United States made a Rural Housing

loan to Defendant Yosimar Martinez, a/k/a Yosimar Martinez-Bahena, pursuant to the provisions
       Case 2:19-cv-02702-KHV-JPO Document 1 Filed 11/14/19 Page 2 of 7




of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct copy of the

Promissory Note is attached as Exhibit A.

       4.      On April 9, 2013, to secure repayment of the indebtedness, Defendant Yosimar

Martinez, a/k/a Yosimar Martinez-Bahena, executed and delivered a purchase-money security

interest in the form of a real estate mortgage upon real property commonly known as 728 S.

Jordan, Liberal, Kansas 67901 and located in Seward County, Kansas, within the jurisdiction of

this Court, described as follows:

               SURFACE AND SURFACE RIGHTS ONLY, in and to:
               The East Half (E/2) of Lot Seven (5), Block Ten (10),
               SOUTHLAWN GARDENS ADDITION, PLAT NO. 2, to the City
               of Liberal, Seward County, Kansas, according to the recorded plat
               thereof.

This real estate mortgage was filed on April 16, 2013, in the office of the Register of Deeds of

Seward County, Kansas, in Book 655 at Pages 330-335. A true and correct copy of the

Mortgage is attached as Exhibit B.

       5.      Due to an error at origination, the real estate mortgage included an incorrect legal

description that was not the legal description intended by the parties to the mortgage. The

mortgage describes “Lot Seven (5)” when it should have described “Lot Five (5).” Accordingly,

the legal description on the mortgage should be reformed as follows to properly reflect the intent

of all parties to the real estate mortgage and the real estate owned by the borrower:

               SURFACE AND SURFACE RIGHTS ONLY, in and to:
               The East Half (E/2) of Lot Five (5), Block Ten (10),
               SOUTHLAWN GARDENS ADDITION, PLAT NO. 2, to the City
               of Liberal, Seward County, Kansas, according to the recorded plat
               thereof.

       6.      On January 14, 2014, Defendant Yosimar Martinez, a/k/a Yosimar Martinez-

Bahena, executed a Subsidy Repayment Agreement. The recapture of any and all amounts



                                                 2
       Case 2:19-cv-02702-KHV-JPO Document 1 Filed 11/14/19 Page 3 of 7




granted under this Agreement are secured by the Real Estate Mortgage described above pursuant

to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the implementing regulations,

7 C.F.R. § 3550.162. As of February 12, 2019, there was due the total amount of $5,179.02.

This amount is to be recovered in rem only, and only after recovery of the principal (including

advances and other recoverable costs) and accrued interest due on the Promissory Note through

the date of sale of the real property. A true and correct copy of the Subsidy Repayment

Agreement is attached as Exhibit C.

       7.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A-C.

       8.      Defendant Yosimar Martinez, a/k/a Yosimar Martinez-Bahena, failed to pay

installments of principal and interest when due in violation of the liability and security

documents set out above. Plaintiff United States elected to exercise its option to declare the

entire unpaid principal balance plus interest to be immediately due and payable and made

demand for these amounts.

       9.      The amount due on the promissory note is principal in the amount of $110,661.38

(including unpaid principal of $101,879.40, escrow replenish of $8,518.94, agency title report

fees of $207.00, and late fees of $56.04) as of February 12, 2019; plus interest in the amount of

$5,420.18 (including interest on principal of $5,303.35 and interest on advances of $116.83)

accrued to February 12, 2019; plus interest accruing thereafter at the daily rate of $9.4691

(including daily interest on principal of $8.7226 and daily interest on advances of $0.7465) to the

date of judgment; plus administrative costs (including the lis pendens filing fee and title report

expenses) pursuant to the promissory note and mortgage; plus filing fees in the amount of

$400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth



                                                  3
       Case 2:19-cv-02702-KHV-JPO Document 1 Filed 11/14/19 Page 4 of 7




in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff United States is also owed the amount of $5,179.02 for interest credit or

subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of the Defendant's interests in the subject real estate.

       10.       No other action has been brought to recover these sums.

       11.       Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

       12.       The indebtedness due Plaintiff United States is a first and prior lien on the

property described above.

       13.       The interest of the Defendant is junior and inferior to the interests of Plaintiff

United States.

       14.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

       WHEREFORE, Plaintiff United States demands in rem judgment of foreclosure and in

personam judgment against Defendant Yosimar Martinez, a/k/a Yosimar Martinez-Bahena for

principal in the amount of $110,661.38 (including unpaid principal of $101,879.40, escrow

replenish of $8,518.94, agency title report fees of $207.00, and late fees of $56.04) as of

February 12, 2019; plus interest in the amount of $5,420.18 (including interest on principal of

$5,303.35 and interest on advances of $116.83) accrued to February 12, 2019; plus interest

accruing thereafter at the daily rate of $9.4691 (including daily interest on principal of $8.7226

and daily interest on advances of $0.7465) to the date of judgment; plus administrative costs

(including the lis pendens filing fee and title report expenses) pursuant to the promissory note

and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.



                                                     4
          Case 2:19-cv-02702-KHV-JPO Document 1 Filed 11/14/19 Page 5 of 7




§ 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred. Plaintiff further demands in rem

judgment in the amount of $5,179.02 for interest credit or subsidy subject to recapture; plus

interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

          Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

          Plaintiff United States further demands that its Mortgage be reformed to correctly reflect

the legal description intended by all parties to the real estate mortgage and to properly reflect the

real estate owned by the borrower herein.

          Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interest of the Defendant, and that all right,

title, and interest in and to the real property of the Defendant, and of all persons claiming by,

through or under the Defendant be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

          Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and

that the sale be subject to any unpaid real estate taxes, special assessments and easements of

record.




                                                    5
       Case 2:19-cv-02702-KHV-JPO Document 1 Filed 11/14/19 Page 6 of 7




       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff’s in personam judgment against
                       Defendant Yosimar Martinez, a/k/a Yosimar Martinez-Bahena;

               (4)     Plaintiff’s in personam judgment against Defendant Yosimar
                       Martinez, a/k/a Yosimar Martinez-Bahena;

               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that in the event the judgment is not satisfied

from the proceeds of the sale, that it be granted judgment against Defendant Yosimar Martinez,

a/k/a Yosimar Martinez-Bahena, for any deficiency that exists after crediting the proceeds,

together with interest accruing at the legal judgment rate until paid.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon




                                                  6
       Case 2:19-cv-02702-KHV-JPO Document 1 Filed 11/14/19 Page 7 of 7




application of the grantee or grantee’s assigns, ordering and directing the United States Marshal

to place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas


                                                      s/ Bryan C. Clark
                                                      BRYAN C. CLARK
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 24717
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      PH: (913) 551-6730
                                                      FX: (913) 551-6541
                                                      Email: bryan.clark@usdoj.gov
                                                      Attorneys for the Plaintiff

                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.

                                                      s/ Bryan C. Clark
                                                      BRYAN C. CLARK
                                                      Assistant United States Attorney




                                                 7
Case 2:19-cv-02702-KHV-JPO Document 1-1 Filed 11/14/19 Page 1 of 1




                  INDEX OF EXHIBITS TO
               UNITED STATES OF AMERICA=S
                       COMPLAINT


                  Exhibit A: Promissory Note

                  Exhibit B: Mortgage

                  Exhibit C: Subsidy Repayment Agreement
Case 2:19-cv-02702-KHV-JPO Document 1-2 Filed 11/14/19 Page 1 of 4




                   Exhibit A: Promissory Note
                        Case 2:19-cv-02702-KHV-JPO Document 1-2 Filed 11/14/19 Page 2 of 4



        Form RD 1940-16                                                                                                                       Fonn Approved
        (Rev. 7-05)                                                                                                                           0MB No. 0575-0172
                                                            UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                            RURAL HOUSING SERVICE

                                                                           PROMISSORY NOTE
                                                                                                                                              SATISFIED
                                                                                                                         This _ _ day of                         ,20 _ _
          Loan No.                                                                                                       United States of America
                                                                                                                         By
                                                                                                                         11tle: _:_
                                                                                                                                  -_- -_
                                                                                                                                       --_-_
                                                                                                                                           - -_
                                                                                                                                              --_-_
                                                                                                                                                  --
                                                                                                                                                   _-
         Date:             04/09                20_1__
                                                    3 __
                                                                                                                          USDA, Rural Housing Services
         728 s Jordan
                                                                               (Property Address)
          Liberal                                                              Seward                                KS
                                                                                                                                                     l
                               (CllyorTown)                                               . {County)
                                                                                                                     --~..,...,.----
                                                                                                                        (State}
         BORRQVVER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
         States of America, acting through the Rural Housing Service (and Its successors) ("Government")$ 113, soo, oo
         (this amount Is called "principal"), plus .Interest.
         INTEREST. Interest wlll be charged on the unpaid prlnclpal until the full amount of the principal has been paid. I will pay
         Interest at a yearly rate of.   3 .12so     %. The Interest rate required by this section Is the rate I will pay both before
         and after any default described below.
         PAYMENTS. I agree to pay principal and Interest using one of two alternatives Indicated beloj:c,.n~                                                ,~"' ~         ,j,-t1H
            I. Principal and Interest payments shall be temporarlly deferred; The Interest accrued to      AN            , 2 P J 4 Hu..             ~                                 'I1'tl~
        shall be added to the prlnclpal. The new prlnclpal and later accrued Interest shall be payable In ~ rl!gular. amortlzedT ·
,\.~    installments on the d1q Indicated In the box below. I authorize the Government to enter the amount of such new principal
~,\ ~t\ here: $ \ \S 1:39, -           , and the amount of such regular Installments In the box below when such amounts have been
   ,\~ determined. ( agree to pay p~nclpal and Interest In Installments as Indicated In the box belO"'!·
            11. Payments shall not be deferred. I agree to pay principal and Interest In                             _ _ _ _ ln:;tallments as Indicated In
       . the box below.             ·                                   ·
         I will pay principal and Interest by makln_g,~paym~n! every month.                                    Febn.a.°'4 I ~ ~ 11{ 1~                             ~l
         I wlll make my ~Bo3n-y.payment on the l'"tgt}:IY', 'dlarof each month beginning on                           Ha,· !}, 0                   , 2014 and
         continuing for _ _ 'lt,onths. I will make these payments every month until I have paid all of.the principal and Interest
         and any.oth~r charges described below that I may owe under this note. My monthly payments wlll be applied to Interest
         before principal.' If on      Apri \ 9          , ~ , I stlll owe amounts under this note, I WIii pay those amounts In full on
         that date, which Is called the '.'(ll_JlfulJ~ date." \                                                      .
         My monthly payment will be $ ~2>- ~                         +-\
                                                               1"\ • l will make my monthly payment at ............._~;:u.......1.1.L...1...1......__..a.1..........l..l:l'-"l----1

          noted on my hilling statement                                                     .          or a different place If required by the Government.


          PRINCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing, the
          unadvanced balance of the loan wlll be advanced at my request provided the Government agrees to the advance. The
          Government must make the adv~nce provided the advance Is requested for an authorized purpose. Interest shall .
          accrue on the amount of each advance beginning on the date of the advance as shown In the Record of Advances
          below. I authorize the Government to enter the amount and date of the advance as shown In the Record of Advances
          below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

          HOUSING ACT OF 1949. This promissory note ls made pursuant to tiUe V of the Housing Act of 1949. lt·ls for the type
          of loan Indicated In the ''Type of Loan" block at the top of this note. This note shall be subject to the present regulations
          of the Government and to Its future regulations not Inconsistent with the express provisions of this note.

        Accbrding to the Paperwork Reduction Act or 1995, no persons are required to respond to a colleclion of tnfom1ation unless it displays a nlid 0MB co11trol
        number. The valid 0MB control number for this information collection is 057S,0172. The time required to comph!to this !nfonnation collection is estimated to
        avcragti 15 minutes per response, including Iha time for nivicwing instructions, sean:hing existing dala sources, gathering and maintaining the data needed, and
        complcling and reviewing the collection or infonnation.
                                                                                                1
            Case 2:19-cv-02702-KHV-JPO Document 1-2 Filed 11/14/19 Page 3 of 4
.,
..
                                                                                                  Account#

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15 days
after the date It is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and Interest. I wlll pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government ln
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government wlll use
all of my prepayments to reduce the amount of principal that I awe under thfs Note. If I make a partial prepayment, there
will be no changes In the due date or In the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments wlll be applied to my loan In accordance with the Government's regulations and
accounting procedures In effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and In such case
the term "Government" wlll mean the a~slgnee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government wm only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, Improved, purchased, or refinanced with this loan Is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
Is sold or tltle Is otherwise conveyed, voluntarily or lnvoluntarlly, the Government may at its option declare the entire
remaining unpaid balance of the loan Immediately due and payable. If this happens, I will have to Immediately pay off
the entire_loan.                 ·

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to perlodlcally provide the Government with
lnfom,ation the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan In a sufficient amount to
pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted In the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit'' do not apply If this loan Is classified as a
non program loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I  do    not pay the full amount of each monthly payment on the date It Is due, I wlll be In default. If I am In
default the Government may send me a written notice telling me that If I do not pay the overdue amount by a certain date,
the Government may re~ulre me to Immediately pay the full amount of the unpaid principal, all the Interest that I awe, and
any late charges. Interest will continue to accrue on past due prlnclpal and Interest Even If, at a time when I am In
default, the Government does not require me to pay Immediately as described In the preceding sentence, the Government
wlll still have the right to do so If I am In default at a later date. If the Government has required me to Immediately pay In
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses In
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses Include, for example,
reasonable attorney's fees.




                                                               2
                 Case 2:19-cv-02702-KHV-JPO Document 1-2 Filed 11/14/19 Page 4 of 4


-
.
    ·'
                                                                                                          Account

     NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
     given by delivering It or by malling It by first class mall to me at the property address listed above or at a different address If
     I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
     malllng It by first class mall to the Govemmentat USDA Rural Housing Service, c/o customer service Branch
       Poet Office Box 66889, st, Louis, MO 63166                              ,oratadlfferentaddressiflamgivenenotlceofthat
     different address.

     OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
     personally obligated to keep all of the promises.made In this note, Including the promise to pay the full amo_unt owed.
     Any person who Is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
     may enforce Its rights under this note against each person Individually or against all of"us together. This means that any
     one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
     person signing this note.

     WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
     dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice              of
     dishono~' means the right to require the Government to give notice to other persons that amounts due have not been paid.

     WARNING: Failure to ully disclose accurate and truthful financial Information In connection with my loan
     application may res t In the t tminatlon of program assistance currently being received, and the denial of
     future federal as s ance und · r the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                    Seal                                                              Seal
                                                                                       Borrower
                                                                                                                      ~ -
                                                    Seal                                                              Seal
                                                                                                                         1
                          Borrower                                                     Borrower




                                                  RECORD OF ADVANCES
                                                                             DATE               AMOUNT                   DATE              ',




                                                                                           (21} S

                                                                                          TOTAL     S   13 500-




                                                                       3
Case 2:19-cv-02702-KHV-JPO Document 1-3 Filed 11/14/19 Page 1 of 7




                      Exhibit B: Mortgage
              Case 2:19-cv-02702-KHV-JPO Document 1-3 Filed 11/14/19 Page 2 of 7
0789 ..

                                                                                                                                STATEOFKANSAS}FEE
                                                                                                                                SEWARD COUNTY                            •
                                                                                                                                                                             $ ,Pei.;A-,{J''"'J• -
                                                                                                                                This Instrument was ftled tor record
                                                                                                                                       ~                    /G,           20..:13
                                                                                                                                                                                __
                                                                                                                                a t ~ c'ciock               .fr.....M.and recorded
                                                                                                                                In Vol 4,56'" at page                   ..3dO
                                                                                                                                KARE~). WARDEN, R e g i s t ~·
                                                                                                                                 CKQ.A(,A,u~ l < . ~



                                                                                                                                                        Account Number
          Form RD 3550-14 KS                                                                                                                                Form Approved
          (9.00)                                                                                                                                            0MB No. 0575-0172
                                                                       United States Department of Agriculture
                                                                               Rural Housing Service

                                                                      MORTGAGE FOR KANSAS
          THIS MORTGAGE ("Security Instrument") is made OQ·                                                                                   April 9 , 2013                 .   (D11eJ
      The mortgagor is Yosimar Martinez, a single person
               aka Yosimar Martinez-BaheQ.a                                                                              (''Borrower").
      This Security Instrument Is- given to the United ·States of America act111g through the Rural Housing Service or successor agency,
      United Stale$ Department of Agriculture ("LenHcr"); whose address is Rural Housing Service, c/~ Centralized Servicing Center,
      United States Department of Agriculture, P.0. Box 66889, St. Louis, Mlssou~ 63166.

          Borrower ls indebted to Lender under the following promissoiy notes and/or assumption agreements (herein collectively called
          "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with !he full debt, if not
          paid earlier, due and pay.able on the maturity date:                                   ·

      Date of Instrument                                            Prlncipai Amount                                          Maturity Date
      04/09/2013                                                    $113,500.00                                               04/09/2046

          This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
          extensions and modifications of the Note; {b) the payment ohll other sums, with interest, advanced under paragraph 7 to protect
          tjle property covered by this Security Instrument; (c) the performance of Borrowct's covenants and agreements under this
          Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
          Borrower by the Lender pursuant to 42 U.S.C. §§ I 472(g) or 1490a. For this p·urpose, Borrower docs hereby mortgage, grant,
          and convey to Lender the following described property located _in the County of Seward
                                                                    , State of Kansas
          SURFACE AND SURFACE RIGHTS ONLY, in and to:
          The EastHalf(E/2) ofLot Seven (5), Block Ten (10), SOUTin.AWN GARDENS ADDITION, PLAT NO. 2, to the City of
          Liberal, ~cward County, Kansas, according to the recorded plat thereof.




          ACttinlillB 10 I/Jr P1tp1l'tfllrk Jl,u/uc1l1J11 ACI af l99S, 110 tnrm,u arr "'fl'ln:d lo rupatul to a coll,c//0,1 o/l1(on,oall0l1 N1du, II ,&piny., 11 Wllhl OM/J r:t1111rul n~nrb,r
           11,, 'fal/dOMB Cd/1/rul 11w111#rfar 1l1/1 l,,rant1all'!_J1 cnllwloi1 Is tlS'iS.01-~J. n,r t/1111 fflllllml ta =nrpl,,a t/118 h,tom,atfa,1 rallmlon l.r ull111a1ft! ta -rap IS
          ~,b,1111.r /M!-f'U/HIIISII, hrdudi11111hr 111111/or 1111'/tlP/111 /1utrm:tl01u, 11arch/11g uL,thqf da111 ,ro,,mu, galhu/tllJ 111111 nooln/11//llng 1M tlala 11.idfll. 111111 crn11p/dlln11 llttd
          ,wvh,wf11B th, coll,ct/an oft,,ronno/lot~


                                                                                                                                                                                          Page 1 of6




                                                                               BOOK          655                   PAGE             330
    Case 2:19-cv-02702-KHV-JPO Document 1-3 Filed 11/14/19 Page 3 of 7

                            C.                                                  C



which has tbc address of 728 S Jordan                                                Liberal
                                             (S1n:c1I                                     (City)

Kansas 67901-3328           [ZIP)            ("Property Address");
     TOGETHER WITH all the improvements now or· hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to ln this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower Is lawfutl)' seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property 1s unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
     THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-unifonn covenants
wi.th limited variations by jurisdiction to constitute a unifonn security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     1. Payment of Principal and Interest; .Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     l. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments- are due under the Note, until the Note is paid in full, a sum
("Funds"} for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold. payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C, § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount If so, Lender may, at any time,' collect and hold
Funds In an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise In accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow accoun~ or verifying the
Escrow Items; unless Lender pays Borrower interest on the Funds and applicable law pennits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an ind~pendent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otheiwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
Interest or earnings on the Funds. Borrower and Lender may agree In writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
     If the Funds held by Lender exceed the amounts pennltted to be held by applicable law, Lender shall account to
Borrower for the excess funds In accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time Is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower In
writing, ond, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency In no more than twelve monthly payments, at Lender's sole diseretlon.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
     3. Application of Payments. Unless applicable law or Lender!a regulations provide otherwise, all payments
received by Lender under paragraphs l and 2 shall be applied In the following order of priority: (1) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued Interest due under tho Notej

                                                                                                           Page2 of Ci



                                              BOOK      65 5         PAGE      3 31
       Case 2:19-cv-02702-KHV-JPO Document 1-3 Filed 11/14/19 Page 4 of 7

                               C.                                                    C

    (3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
    charges 1µ1d other fees and charges.
           4. Cha~~;. Liens. Borrower-shall pay all taxes, assessments, charges, fines and impositions attrib~tablc to the
    Property which may attain priority overth1s Security Instrument, and leasehold payments or ground rents, if any.
    Borrower she.II pay these·obligations in tht manner provided ln paragraph.2, or if not paid in that manner, Borrower
    shall pay them on time directly to the person owed payment. Borrower shall promP,tly furnish to Lender all notices
    of an'IOunts to be paid under this earagraph. If Borrower makes these payments directly, Borrower shall promptly
    furnish to Lender receipts evidencmg the payments.
           Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
    agreed in writing tt> SJJPh lien or Borrower: (a) agrees In writing to the payment of the "Obligation secured by the lien
    In a manner accep~ble to Lender; (b) contests in gobd faith the lien by, or defends against enforcement· of the lien
    In, legal proceedings which in the Lender's opinion operate to pr.event th~ enforcement of the lien; or (c) secures
    from the holder of the lieri an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
    Lendcl' detertnincs that any part of the Property is subject to a lien which may attain priority over this Security
    Instrument;. Len~er may give Borrower a notice Identifying the lien. Borrower shall satisfy the lien or take one or
    more of the actions set forth above with In ten ( l 0) days of the giving of notice.
           Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
    of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expen!les in connection with any full or
    partial release or subordination of this instrument or any other transaction affecting the.property.
           S. Hazard or Property lnsurance. Borrower shall keep the improvements now existing or hereafter erected
    on the Property insured-against lo~s by fire, hazards included within the term "extended coverage" and any other
    hazards, including floods or !}coding, for which f:.~nder requi~es insurance: '.]nis lns~rancc shall be maintained in
    the amounts mid for the penods that Lender requires. The insurer providing the 10$Urance shal1 be chosen by
    Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
    coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
    pursuant to paragraph 7.
           All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
     mortgagee clause, Lender shall have the right to hold the.policies and renewals. If Lender requires, Borrower shall·
     promptly give to Lender all receipts of paid[remlums and renewal notices. ~n the event qfloss, Borrower shall give
     prompt notlce to the insurance carrier an Lender. Lender may make, proof of loss if not made promptly by
     Borrower. .                                                                                                       ~-·
           Unless Limder and Borrower otheiwise agree in writing, insurance proceeds shall be applied to restoration or
     repair of the Property damaged, if the restoration or repair is economically feasible and Lender's securityiis not
     lessened. If the restoration or repair is not ec:onomica,lly feJ1Sible or Lender's security would be less1med, the
     insurance proceeds shall be·applied to the sums secured by this Security Instrument, whether or not then dµ!, with
     any excess paid to Borrower, If Borrower abandons the Property, or does not answer within thirty (30) "days a
     notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
     proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
     Instrument, whether or not then due. The thirty (30) day period will begiq when the notice is given. ·
            Unless Lender arid Borrower otherwise agree in writing, any application of proceeds to principal shall not
     extend·or postpone the due date of the monthly payments referred to In paragraphs 1 end 2 or change the amount of
     the payments. If after acceleration the Property is acquired b)' Lender, Borrower's right to ·any insurance policies
     and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
     sums secured hy this Security Instrument Immediately prior to the acquisition.                   ·
            6. P.~!.!rvatlon·, Maintenance, and Protection of the Property; Borrower's Loa_n Application;
      Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
     commit waste on the Property. Borrower spell maintain the improv~ments in good repair and make repairs required
     by Lender. Borrower sh·aJI coqipl>' with all laws, Qrdinances, and regulations affecting the Property. Borrower shall
     be In default if any forfeiture action or proceeding, whether civil or criminal, Is begun that in Lender's good faith
     judgrm;nt could rcs11lt in forfeiture of the :{>roperty or otherwise materle)ly Impair the lien created by this Security
     Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
      be dismissed with a ruling that, ip .Lender's good faith determination, precludes forfeiture of the Borrower's interest
      in the Property or other material Impairment of the lien created by this S~curity Instrument or.Lender's· security
/     interest. Borrower shall also be in default if Borrower, dµring the Joan application process, gave materially false or
      inaccurate information or statements to Lender (or failed ·to provide Lender with any material information) in
      connection with th~ loan evidenced by the Note. lf·this St=curity Instrument Is on a leasehold, Borrower shall
      comply with all the provisions of the lease. If Borrower acqufres fee title to the Property, the leasehold and the fee
      title shall not merge unless -Lender agrees ~ the merger In writing.
            7. Protection· orLendtr's Rights in the Property. If Borrower fails ta perform the covenants and agreements
      contained In this Security Instrument, or there is a legal proceeding that ma)' significantly affect Lender's rights in
      the Property (such as a proceeding In bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
      regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
      rights in the Property. Lender's actions may include paying any sums .secured by a lien which has priority over this'
      Sec~rity Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                                 Page3 of6



                                                    BOOK     65 5          PAGE      33 2
   Case 2:19-cv-02702-KHV-JPO Document 1-3 Filed 11/14/19 Page 5 of 7

                            (.                                                    C

repairs. Although Lender may take action under this paragraph 7, Lender is not req1Jired to do so.
     Ai:iy amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear
interest froin the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment
     8. Refinancing. If at any time it shall appear to Le,ider that BorroW«;i may ~e able to obtain a loan from a
responsible cooperative or pdvate credit source, at reasonable rates and temll! for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
     9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
     10, Condemnation. The proceeds of any award or claim for damages, direct or consequential, in con11ection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds. shall be
applied to the :;urns secured by this Security Instrument, whether Qr not then due, with any excess paid to Borrower.
 fn the event llf a partial taking of the Property in which the fair market value Qf the Property lmmedia~ely before the
taking is egual to or greater than the amount of the sums secured by this Security Instrument Immediately before the
taking, unlCSll Borrower and Lender otherwise agree in writing, the sums sec\lfed by this Security Instrument shall
be reduced by the amount of the proceeds multlplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property Immediately before the
taking. Any balante shall be paid to Borrow;r. In the event of a partial taking of tlie Property· In which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower end Lender otherwise a~e in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by tlus Security Instrument whether or not the
sums are then due.
      If the Property Is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemner offers
to make an a.ward or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums ~ecured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.
      U, Borrower Not U.eleased; Forbearance By L~nder Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security 10$trument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to releas& the liability of the original Borrower or Borrower's
successors in Interest. Lender shall not be required to commence proceedings against any successor In interest or
refuse to e,c.t~nd titne for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in Interest. An)! forbearance by
Lender in exercising any right or remedy shall not be a waiver of or precludh the exercise of any right or remedy.
     12, Successors and Assign, Bound; ,Joint and Several Llablllty; Co-signers. The covenants and agreements
of this Security instrument shatrbind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph J6. Borrower's covenants and agreements shall be Joint and several. Any Borrower who
co-signs this Security Instrqment but does not execute the Note: (a) is co-sfgnlng this Security Instrument only to
mortgage, grant and convey that Borrower's interest In the Property under the tenns of this Security instrument; (b)
Is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other EJorrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without thl,lt BolTower's consen~1
     13•., Notices. Any notice to Borrower· provided for in this Security Instrument sh~II be given by delivering It or
by mailing it by first class mall unless appllcable law requires use of lilnother m~thod. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice u, Lender shall
be given b)i first class mail to Lender's address stated herein or ani other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shal be deemed to have been given to Borrower or
Lender when given as provided in this paragrlilph.
     14. Governing Law; Severabllity. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Sc!curity Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security lnttrument or the Note which can be give·n effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
mstrument shall be subject ·to the present regulations of Lender, and to Its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument ore coupled with an interest and
are Irrevocable by death or otherwise; and the rights and remedies provided In this Instrument arc cumulative to
remedies provided by Jaw.
     15. Borrowcr•a Copy. Borrower ·acknowledges receipt of one conformed copy of the Note and of this
Security lnstrumt!nt.                                                                                 .
     16. Transfer of the Property or a Beneficial Interest In Borrower. If all or any part of the Property or any
Interest in It Is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                             Page 4 of6




                                             BOOK     655           PAGE       33 3
    Case 2:19-cv-02702-KHV-JPO Document 1-3 Filed 11/14/19 Page 6 of 7
                             (                                                     (

 {ol' If a beneficial interest in Borrower 1s sold or transferred and Borrower is' not a natural person) without Lender's ·
  prior written. consent. Lender may, at its option1 require Immediate payment in full of all sums secured by this
  Security Instrument.
        17. "'ondlscr1mlnatlon. lf Borrower intends to sell or rent the- Property or any part of .it and has obtained
  Lcnder's-cbnsent to do so (a) neither Borrower nor anyon~ authorized· to. act for Bprro.wer, will refuse to negotiate
  for the sale or rental of the Property or will ntl}erwise make unavailable or deny the Property to anyone because of
  race, color, religion, sex, national origin, disaollity, age, or familial status, and (b) Borrower recognize:; as illegal
  and hereby disclaims and will nt>t comply with or attempt to enforce· any restrictive covenants on dwelling relating
  to race;color, religion, se~, national origin, dis.ability, age or familial status.
        18. Sllle ofNotej Change df Loan Servli!er. The Note or a partial interest in the Note (together with this
  Security Instrument)' ma}' be sold one or more times without prior riot1ce to Borrower. A sale may result In a change
  in the entity (known as tile "Loan· Servloer11) tllat collects monthly payments due under the Note ~d this Security
                                                                                           a.
  Instrumeilt Thero also may be one QC more changes of the Loan Servicer unrc:lated to sale of the Note. ff there Is
  a change ofthe LQll!l Servicer, Borrower will be given written notice of. the change in a~cordance with" paragraph 13
  above· and applicable law. The notir;:e will state. the name and address of the new Loan Servicer and the address to
  which payn;umts should be made.                                                        ·
        19. Uniform Federal Non-Judicial Foreclosure-. lfa uniform federal non-Judicial foreclosure law applicable
  to· foreclosure of this security. instrument is enar;:ted, Lender shall have the option to foreclose this instrument in
  accordpnce with such federal procedure.
        20. Hazardous Substances. Borrower shall not cause or pennlt the presence, us.e, disp.osal, storage, or release·
  of any hazardous substahc.es.on or in th~ Property. The preceding sentence shall no~ apply to the presence, use, or
  storage· on the Property of small quantities of hazardo.us substances that are generally recognized to be appropriate
. to normal residential uses. and to maintenance of the Property. Borrower shall not do., nor allow anyone else to do,
  anything.affecting the Property that is in violation .of any federal, state, or local environmental law or regulatio(I . .
        Borrower shall P,romptly giv.e Lender written notice of any investigation, claim, demand, lawsuit or other action
  by l!JlY governmental or regulatory agency or pri'v.ate p11,rty involving the Property and any hazardous substance or
  environmental law or regulation of which Borrowedias actual knowledie• If'Borrower learns, or is notified by any ·
  governmental or regulatory authority, that any removal or. other remediation of any hazardous substance affecting
   the Property· is necessary1 B011ower shall promptly take all necessary remedial actions in accordance with applicable
   environmental law and rtgulations.                                                                  ·               •
        As used. in thls paragraph 11 hazardous substances" arc those substances defined ~ toxic·or hazardous substances
   by cnviropmental law and the following su~stances: gasoline, kerosene, other .flammable or toxic petroleum
   products; toxic pesticides and herbicides, volatile solvents, materials contai11ing· asbestos or formaldehyde,' and
   radioactive materials. As used in this paragraph, ''environmental law,, means federal laws and reiulations and laws
   and regulations of tho jurisdiction where the Property is located tlut'.t relate. to health, safety· or environmental
   protection.
        l ·J: Cross Collateralimtion. Default' hereunder shall constitute default under any other rc:!11 estate security
   instrument held by Lender and cxecut'ed or assumed by Borrower, and default under any otl1er such security
   instrument shall constitute default hereunder.
                                                                                           '             '
       NOJ~a.UNIFORM COV:EN.f\,NTS. Borrower and Lender further covenant and agree as follows:                 .
       22. Sl{OULD DEFAULT occur in the performance. or discharge of any obligation in this Instrument or
  secuted by this. instrument, or should the parties named as Borrower die or be declared incompetent, or should any
  ohe of the l)artles named as Borrower be discharged ill bankruptcy or declared an insolvent, or make an assignment
  for the benefit of creditors, Lender, at its option, with or without notice may. (!l) declare the entire amount unpaid
  under the note and any indebtedi:iess to Lender hereby securl!d Immediate))' due and payable, (b) for the account of
  Borrower Incur and PI\Y reasonllble expenses for repair or maintenance of and take possession of, operate· or rent the
  property, (c) upon application by it and production of this instrument, with<>Ut other evidence and without notice of
  hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
  cases, (d) foreclose this instrument as-provided herein or by law, and (e) enforce any and all other rights and
  remedies provided herein or by present or future laws.
        23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
  expenses inclden.t to enforcing or complyina w.ith the provisions hereof, (b) any prior hens required by law or a
  co~pete~t o~urt to be so paid, (c) the· debt evidenced_by the note and all .lnd~bfe~ness to Lender secured hereby,
  (cl) mfer1or hens of recotd required by htw or a colnpe.tent court to be so paid, (e) at Lender's option, any oth'er
  Indebtedness of Bdrrower owing to. Lender, and (Q any balance. to Borrower. At foreclosure· or other sale of all or
  any part of the property, Lende"r- and its agents may bid and purchase. as a stranger and may pay Lender's shar~ of
  the purchase 'price by crediting such amount on any· debts of Borrower owing to Lender, in the order p~escrl~ed
  abovo.
       14. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
  valuation, appraisal, homestead or exemption of the property; Cl>) prohtbitlng maintonlln'Ce- of an a'Ction for a
  deficiency judgment or limiting the amount thereof or tlic time within Which such actfon must be brought, (o)
  prescribing any other limitatiohs, or (d) limiting the con<\itions w.nich Lender may by regulation impose, including
  the intere!t rate it may charge, as a condition of approving a transfer of the property to a ne.w Borrower: Borrower
                                                                                                               PageS of6




                                            BOOK    655            PAGE      33 4
     Case 2:19-cv-02702-KHV-JPO Document 1-3 Filed 11/14/19 Page 7 of 7
                                     (                                                                    C

expressly waives the benefit of arty such State la.ws, Borrower hereby rellnqulshes, waives,. and conveys all rights
inchbatc or ctinsummat~. of descent, dqw~r end curtesy.
     25. Riders to Chis Security fostrµml!nt If one or more riders are executed by BoltOwer and recorded
together with this Security Cnstrument, the coven~ts and B$!eements of e.ai;h rider shaQ b.e ittcorporated· into and
sha!J amend lllid supplement the coven~ts ~d agrpements oftbis Security lnstrument as if~e rider{s) were a part
of this Security Instrument. [Check apphcabl~ bo,c]
       D Condominium Rider                      D Plannt:d Unit Development Rider                        Cl Other{s) [specify]




STATE OF KANSAS
COUNTY OF                          Seward                     }                                  ACKNOWLEDGMENT



      On this ___9;;..;;th;.;.__ _ day of____A.:..pn_·1_ _ _ _ _2_0_13_ __, befcirc me,,_ _ _ _ _ _ __

---""a-D.LU.LP.1..ts:i..BT.1..Y~P"-'1.1.Jb'-L.1..J..1..ii..;.c_........._ _ _ ____,personally appeared   Yos imar      Martinez aka
                                                  it i.....o.LlieMz..;;-;.i,R.i.i;au.h.u;ean.u;a1.--_ __...:and _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_.Y. ::O::..Sil.ai~m~a:,lri;.. .!;.M.L!iai!..!r.. ....
who acknowledged that _ _..;.____ executed the foregoing Instrument a.s - - - - - - voluntary act
and deed.
                                          DEE ANN FRYDENDALL
                                      Notary Public, State of Kansas
                                        My Appointment Exptfes
                                               ..5-;;J L;, :1 _!)
[SEAL)

My appointment expires _ _ _ _ __




                                                                                                                                         Page 6of6




                                                              BOOK       6 55              PAGE          335                                           0789
Case 2:19-cv-02702-KHV-JPO Document 1-4 Filed 11/14/19 Page 1 of 5




           Exhibit C: Subsidy Repayment Agreement
                 Case 2:19-cv-02702-KHV-JPO Document 1-4 Filed 11/14/19 Page 2 of 5
•   •



         Form RD 3550-12                                 United States Department or Agriculture                                    Form Approved
         (Rev. 05-12)                                             Rural Housing Service                                           OMO No. 0575-0172

                                                                                                                               Account ff

                                                      SUBSIDY REPAYMENT AGREEMENT


        Only one agreement should be executed by the subject borrower for the subject property, The agreement is
        completed at the closing of the first Agency loan to the borrower regardless of whether or not they qualify for
        payment assistance at that time.

         I. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in
         accordance with a loan under section 502 of the Housing Act of 1949 is repayable to the Government upon
         the disposition or nonoccupancy of the security property. Deferred mortgage payments arc included as
         subsidy under this agreement.

         2. When the borrower transfers title or fails to occupy the home, recapture is due. This includes, but is not
         limited to, events of foreclosure and deeds in lieu of foreclosure. It the borrower refinances or otherwise
         pays in full without transfer of title and continues to occupy the property, the amount of recapture will be
         calculaled, but payment of recapture can be deferred, interest free, until the property is subsequently sold or
         vacated. If deferred, the Government mortgage can be subordinated but will not be released nor the
         promissory note satisfied until Government is paid in full. In situations where deferral of recapture is an
         option, recapture will be discounted 25% if paid in full at time of selllement or in a timely manner after
         Agency notification to the borrower that recapture is due.
         3. Amount of Recapture Due

         a. Except as provided in paragraph 4, the amount of recapture due is the LESSER of either the amount of
            subsidy received, or the Portion of Value Appreciation subject to recapture as calculated under this
            paragraph.


         h. The Portion of Value Appreciation subject to recapture is calculated as follows:


                      Current market value (sec paragraph 3(c))

                      LESS

                      Original amount of prior liens and subordinate affordable housing products (sec paragraph 3(d)),

                      Balance to be paid off on RHS loans (sec paragraph 3(c)),

                      Reasonable settlement costs (sec paragraph 3(1)),




    According ta the Paperwork Reduction Act at 1995. no person are required to respond to a collection ol lnlormatlon unless II display a valid 0MB control number The valid
    0MB control number tor this information collection Is 0575·0172. The lime required 10 complete this information collection Is estimated 10 average 5 minutes per response.
    including the time tor reviewing Instructions, searching eJ<rsting data sources, gathering and maintaining lhe data needed, and completing and reviewing the collect/on ol
    information




                                                C                                                                  C
     Case 2:19-cv-02702-KHV-JPO Document 1-4 Filed 11/14/19 Page 3 of 5                                                   I   '




             Principal reduction al note rate (sec paragraph 3 (g)),

             Original equity (sec paragraph 3 (h)), and

            Capital improvements (sec paragraph 3(i)).

             EQUALS

            Value appreciation (If this is a positive value, continue. If this is a negative value or "SO", there is no
            recapture due.)

            TIMES

             Percentage of outstanding balance of open loans, if applicable (sec paragraph 30)),

             Recapture percentage (sec paragraph 3(k)), and

             Return on borrower's original equity (sec paragraph 3(1)).

             EQUALS

             Portion of value Appreciation subject lo recapture.



c.    Current market value is the market value of the properly at the lime of the loan pay off; and is
      determined by an appraisal meeting Agency standards or an arm's length sales contract provided by
      the borrower upon Agency request.

d.   The original amount of prior liens and subordinate affordable housing products is the total of all
      liens against the properly al the time the loan is approved.
c.    The balance lo be paid off on RHS loans is the unpaid balance al the time of Joan payoff, including
      principal, interest, fees, negative escrow, and protective advances.

f.    Reasonable settlement cost arc those which arc currently reasonable and customary in the area,
      and documented by a good faith estimate by the lender or an estimate provided by the closing agent.

g.    Principal reduction al note rate is the amount of RHS loan principal paid by the borrower to date.
      This docs not include principal payments that arc attributed to the payment assistance subsidy.

h.    Original equity is the market value of the property LESS prior liens, subordinate affordable housing
      products and Rural Housing Single Family Housing loans when the original RHS loan was made. Market
      value at the time of loan approval generally is the LESSER of the: (1) sales price,
      construction/rehabilitation cost, or total of these costs, whichever is applicable; OR (2) appraised
      value at the time of loan approval. For Self-Help loans, the market value is the appraised value as
      determined at the time of loan approval/obligation, which is subject to completion per plans and
      specifications. If the house is not ultimately finished under the Self-Help program, an amended
      agreement using the market value definition in this paragraph must be used. If the applicant owns the
      building site free and clear, or if an existing non-Agency debt on the site without a dwelling will not be
      refinanced with Agency funds, the market value at the time of loan approval will be the lower of the
      appraised value or the construction cost plus the value of the site.




                                 (_                                                     (
     I   -
                   Case 2:19-cv-02702-KHV-JPO Document 1-4 Filed 11/14/19 Page 4 of 5




              Market value at the time of original loan approval for the properly located at:

               72 8 s Jorda n Ave

               Li beral , KS        67901-3328                              $   ___           ___
                                                                                      136....;..,.
                                                                                             , 000. 00

              LESS prior liens
                                                                            $ - - - - - - - Held by - - - - - - - - - - -

                                                                            $                            Held by - - - - - - - - - - -
              LESS subordinate affordable housing products                  $            4, 000. OO Held by Fed e ra l Home Loan Bank
                                                                            $ _ _ _ _ _ _ _ Held by - - - - - - - - - - -

              LESS Rural Development Single Family Housing Loans $ ___1_1_s-'-
                                                                           , 4_8_4_.9_ 7
                                                                            $       16 , 515 .03
              EQUALS original equity (If negative number, use •ff')             -----'-----

              DIVIDE original equity by market value for
              percentage of original equity                                           12 .14 34 %

i.            Capital improvements arc additions made to the property after the original RHS loan was made that add
              value above and beyond repairs necessary to maintain the property and keep it in good condition. The
              value of a capital improvement is detennined by an appraisal, either obtained by the Agency or provided
              by the borrower upon Agency request, based on the change in the property's value attributable to
              the improvement. The cost of making the improvement will not be considered when making assessment.


j.            Percentage of outstanding balance of open loans applies if all loans arc not subject to recapture, or if all
              loans subject to recapture arc not being paid in full. To calculate the percentage of outstanding balance of
              open loans subject to recapture, divided the balance of RHS loans subject to recapture that arc being paid
              by the balance of all open Joans. Multiply the result by 100 to determine the percentage of the outstanding
              balance of open loans being paid.

k.            Recapture percentage is determined by the number of months the oldest Joan subject to recapture has
              been outstanding and the average subsidized interest rate paid over the years. For example, in the chart
              below, if the oldest loan subject to recapture has been outstanding for 70 months and the average interest
              rate paid is 2.5%, the recapture percentage is .50.



             months                                    Average interest rate paid
             lo:m                               I. 1     2.)        3.1         4.1     5.1      6.1
             outstanding
                                       1%      2%        3%         4%          5%      6%       7%        >7%
               0   - 59               .50      .50       .50        .50         .44     .32      .22       .II
              60   · 119              .50      .50       .50        .49         .42     .31      .21       .11
             120   · 179              .50      .50       .50        .48         .40     .30      .20       .10
             180   • 239              .50      .50       .49        .42         .36     .26      .18       .09
             240   - 299              .50      .50       .46        .38         .33     .24      .17       .09
             300   - 359              .50      .45       .40        .34         .29     .21      .14       .09
             360   & up               .47      .40       .36        .31         .26     .19      .13       .09




                                         (                                                        C
       Case 2:19-cv-02702-KHV-JPO Document 1-4 Filed 11/14/19 Page 5 of 5




       I. Return on borrower's equity is the difference between 100 percent and the percentage of borrower's original
          equity.

4. Foreclosure and Deed in Lieu. In case of foreclosure or deed- in-lieu of foreclosure (voluntary conveyance)
to the Government, the amount of recapture due shall equal the total amount of subsidy received. Such amount
will be recoverable from the security property only, not as a personal liability of the borrower.

5. The Direct Single Family Housing Loan Program is administered under regulations at 7 C.F.R. part
3550. This agreement is subject lo those regulations as well as any future amendments and successor regulations
not inconsistent with this agreement.




                                                                              Date
                                                                                     01-14-2014
Yosima
Borrower                                                                      Dote




                                   (                                                    (
